DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 06/29/2022 are acknowledged.  
In light of applicants’ arguments, the previous 103 rejection is withdrawn.  However, a new grounds of rejection is made, to address applicants remarks. The rejection is based on the different interpretation of the previously applied reference, and newly found prior art, which provides an explanation of the rejection.  See the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN101928331A (see IDS dated 09/05/2020; herein after ‘331A) in view of Allen et al (The Journal of Antibiotics, Aug 1997, Vol.50, No. 8, 677-684; in the record).
 ‘331A teaches the following compound:

    PNG
    media_image1.png
    361
    487
    media_image1.png
    Greyscale
[see page 2].
However, prior art silent on N-substitution [or substitution on -NH2 group] on the disaccharide moiety.
This can be cured by Allen et al, which teaches role of hydrophobic side chain as determinants of antibacterial activity of semisynthetic glycopeptide antibodies. Allen et al teach that N-substituted derivatives of LY264826, comprising both alkyl and aryl side chain substituents, enhanced antibacterial activity [see page 678 and Table 1]. Therefore, one would be motivated to substitute H-atom of -NH2 group of disaccharide on the compound of ‘331A with hydrophobic side and because of its advantages as evidenced from the teachings of Allen et al. Also one would be motivated to use hydrophobic side chain, viz., 4-(4’-methylphenylmethoxy)phenyl because it show better results than others [see Table 1].
However, the compound of Allen et al differs in the groups at position 4- of the present invention. For clarity purpose, the compound of Allen et al is shown below: 

    PNG
    media_image2.png
    253
    326
    media_image2.png
    Greyscale
, wherein A is OH, B is H, X is 
    PNG
    media_image3.png
    66
    105
    media_image3.png
    Greyscale
, and R is 
    PNG
    media_image4.png
    57
    191
    media_image4.png
    Greyscale
[see Fig.1].
In the above compound of Allen et al, A is OH, B is H, but claims require H for A and OH for B. However, the criticality is in the hydrophobic side chain, not in the isomers, absence evidence to the contrary. If applicants think isomers also critical for the claimed invention, then applicants are requested to show the comparative data. Moreover, MPEP 2144.09 says similar properties are expected for close structural similar compounds and are obvious. 
The motivation to combine the teachings of above cited art the can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to arrive at instantly claimed compound with a reasonable expectation of success. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658